Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



DETAILED ACTION

Response to Arguments
	 
Applicant’s arguments filed February 17, 2022 have been fully considered. After further consideration, the prior art of record still reads on Applicant’s claim language.
	 
Applicant asserts the claimed arrangement requires the first signal includes both information for identifying a security algorithm configuration to be used for encrypting data, and information for use in determining a first key for encrypting data if the connected state is resumed.
In response, The Examiner respectfully disagrees and relies upon the combination of cited art to suggest the first signal (reads on the RRC Connection Suspend command sent from the eNB to the UE which comprises a ResumeID used to address the relevant information included the UE Contexts stored in the eNB and the MME, see 3GPP Section 6.5.1.2 and Figure 6.5.1.2-1) includes both information for (reads on the combination of the connection suspend command suspending the UE/mobile device with at least the security context/security parameters including the encryption algorithm being stored at the UE and/or the EUTRAN, see Rayavarapu para 0013, 0041, 0124 and 0234 and the RRC Connection Suspend command sent from the eNB to the UE which comprises a ResumeID that is used at subsequent resumption of that suspended RRC Connection and used to address the relevant information including the UE Contexts stored 
Applicant asserts TR 23.720 does not include the claimed information identifying a security algorithm, nor does it include the claimed information for use in determining a first key for encrypting data.
In response, The Examiner respectfully disagrees and relies upon the prior art of record to suggest information (reads on the combination of the connection suspend command suspending the UE/mobile device with at least the security context/security parameters including the encryption algorithm being stored at the UE and/or the EUTRAN, see Rayavarapu para 0013, 0041, 0124 and 0234 and the RRC Connection Suspend command sent from the eNB to the UE which comprises a ResumeID that is used at subsequent resumption of that suspended RRC Connection and used to address the relevant information including the UE Contexts stored in the eNB and the MME, see 3GPP Figure 6.5.1.2-1 and Section 6.5.1.2) identifying (The Examiner relies upon the prior art teaching of a provided identifier used at subsequent resumption of the suspended RRC connection to be the same as information identifying all stored information required to resume the RRC connection including encrypting keys and security algorithm configuration, see 3GPP Figure 6.5.1.2-1, Section 6.5.1.2 bullet # 7– 6.5.1.3 and see Rayavarapu para 0012, 0013, 0045, 0124 and 0135) a security algorithm (reads on the combination of RRC configuration, bearer configuration, Access Stratum Security Context, security parameters/keys, MAC configuration, encryption algorithm, integrity algorithm, encryption keys, see 3GPP Figure 6.5.1.3-1 bullets 5 & 6, Section 6.5.1.2 and Rayavarapu para 0013, 0041, 0124 and 0234), and information for use in determining (reads on the combination of the connection suspend command suspending the UE/mobile device with at least the security context/security parameters 
Applicant asserts TR 23.720’s Resume ID is only used to obtain context information regarding a previous connection state.
In response, The Examiner notes Applicant appears to over simplify the teaching of the prior art of record because the obtained context information regarding a previous connection state includes security context/security parameters including keys and encryption algorithm for encrypting data, see 3GPP Figure 6.5.1.2-1, Section 6.5.1.2 bullet # 7 and Rayavarapu para 0013, 0041, 0124 and 0234. 
Applicant asserts The prior art of record does not teach that the RRC Connection Suspend message includes the previous connection information. 
In response, The Examiner notes Applicant is arguing limitations not in the claim.



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 

Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).


Claims 1 – 13 of the instant application are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 3, 4, 5, 6, 12, 14, 15, 17, 19, 22, 23 and 24 respectively of U.S. Patent No. 10805795, by the same assignee, known henceforth as Patent.
Although the conflicting claims are not identical, the instant application’s claims are within the scope of those of Patent. 
Moreover, the doctrine of double patenting seeks to prevent the unjustified extension of patent exclusivity beyond the term of a patent.   

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 – 13 are rejected under 35 U.S.C. 103 as being unpatentable over 3GPP (3GPP TR 23.720, September 11, 2015) in view of Rayavarapu (EP2645804 A1).

Per claim 1, 3GPP suggests a method of operating a terminal device in a communication network, the method comprising: operating the terminal device (reads on a UE, see 3GPP Figure 6.5.1.2-1 and Section 6.5.1.2) in a connected state with respect to the communication network (reads on the UE being in a RRC-Connected state, see 3GPP Section 6.5.1.2 and Figure 6.5.1.2-1); and receiving a first signal (reads on the RRC Connection Suspend command sent from the eNB to the UE which comprises a ResumeID used to address the relevant information included the UE Contexts stored in 


    PNG
    media_image1.png
    637
    909
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    891
    906
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    714
    925
    media_image3.png
    Greyscale



    PNG
    media_image4.png
    648
    931
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    1124
    965
    media_image5.png
    Greyscale



    PNG
    media_image6.png
    1038
    965
    media_image6.png
    Greyscale



    PNG
    media_image7.png
    1112
    947
    media_image7.png
    Greyscale


The prior art of record is silent on explicitly stating another radio access node in the communication network. 
Rayavarapu suggests 
operating the terminal device (reads on a mobile device/UE, see Rayavarapu para 0018, 0108 and 0133 – 0140 and 0234 – 0236) in a connected state with respect to the communication network (reads on initially the UE has an active /non-suspended connection with EUTRAN, see Rayavarapu para 0234); and receiving a first signal (reads 

[0012] In the context of this disclosure the terms "suspending", "suspend" or "suspension" in relation to an RRC connection mean storing a context relating to the RRC connection (or storing RRC connection data) and one or more of:● inhibiting the transmission of user plane data between a mobile device and a RAN node but the mobile device still able to receive paging from the RAN node and/or to receive notifications of downlink data from the RAN node;● a RAN node instructing a mobile device to perform functions (for example, paging and mobility procedures that may differ from those used in a normal or non-suspended RRC connected mode) that are the same as or similar to idle mode functions; and● releasing the air interface or radio link(s) or radio resources associated with the RRC connection between the RAN node and the mobile device but the mobile device still being able to receive paging from the RAN node and/or to receive notifications of downlink data from the RAN node.[0013] The RRC connection data or information (which can alternatively be referred to as RRC context data) may include parameters or other information related to an RRC connection or more general parameters related to the RRC layer or other layers. For example, it may include parameters relating to the current configuration of radio bearers, radio resources, temporary cell identifiers, security parameters or keys, MAC configuration, physical layer configuration and measurement and reporting configuration. It may also include data related to the RRC layer or other layers such as the physical layer, MAC layer, RLC layer, and PDCP layer. The security parameters or keys may, for example, include the Kasme, Kenb, KRRCenc, KRRCint, KRRCUPenc, integrity algorithm, encryption algorithm, and radio bearer COUNT values.

[0018] Preferably, the mobile device receives a command message from the RAN; and the mobile device in response to the command message does at least one of:releasing the RRC connection; and suspending the RRC connection.
[0020] Preferably, the suspending of the RRC connection includes the mobile device storing RRC connection data for the RRC connection. The stored RRC connection data is usable by the mobile device to re-establish the suspended RRC connection. e stored RRC connection data may comprise data representing one or more of: 
● the configuration of radio bearers in the RRC connection;● security parameters relating to the RRC connection and/or to the RRC layer generally and not necessarily specific to the RRC connection that is suspended;● temporary cell identifiers;● MAC configuration;● Physical Layer configuration; and● Measurement and reporting configuration.

[0026] The mobile device may be configured to communicate with the RAN in accordance with an LTE or LTE Advanced protocol. [0027] The RAN may be configured to communicate with the mobile device in accordance with the LTE or LTE Advanced protocol. [0028] The RAN node or nodes may be eNode B(s). [0029] In accordance with a third aspect there is provided a method, implemented in a node of a Radio Access Network (RAN) for use with a mobile device, the method comprising: receiving at the RAN node a request from the mobile device for re-establishment of a radio resource control (RRC) connection suspended by another RAN node; the RAN node attempting to retrieve RRC connection data relating to the suspended RRC connection; and the RAN node doing one of: if the RRC connection is valid, sending a connection re-establishment command message to the mobile device; and if the RRC connection is invalid, sending a connection re-establishment reject message to the mobile device.[0030] In accordance with a fourth aspect there is provided a node of a Radio Access Network (RAN) for use with a mobile device, the RAN node being configured to:receive a request for re-establishment of a radio resource control (RRC) connection suspended by another RAN node; attempt to retrieve RRC connection data relating to the suspended RRC connection; if the RRC connection is valid, sending a connection re-establishment command message to the mobile device; and if the RRC connection is invalid, sending a connection re-establishment reject message to the mobile device.[0031] In some examples, the connection re-establishment command message may be one of a RRC Connection Reestablishment Command message or a RRC Connection Reconfiguration message. Other new or existing 3GPP messages are also possible. Similarly, the connection re-establishment reject message may be a RRC Connection Reestablishment Reject message. Other new or existing 3GPP messages are also possible. [0032] Typically, the RAN node determines whether or not the suspended RRC connection is valid by reference to the RRC connection data. he RAN node may retrieve the stored RRC connection data and re-establish the suspended RRC connection in response to receiving a re-establishment request message from the mobile device for re-establishment of the suspended RRC connection. [0038] The RAN node or nodes may be configured to communicate with the mobile device in accordance with a LTE or LTE Advanced protocol. [0039] The RAN node or nodes may be eNode B(s). [0040] In accordance with a fifth aspect there is provided a method implemented in a node of a Radio Access Network (RAN) for use with a mobile device, the method comprising: a RAN node transmitting radio resource control (RRC) connection data, relating to a RRC connection with a mobile device, to at least one other network component; and the RAN node suspending the RRC connection with the mobile device.[0041] In accordance with a sixth aspect there is provided a node of a Radio Access Network (RAN) for use with a mobile device, the RAN node being configured to:transmit radio resource control (RRC) connection data, relating to a RRC connection with a mobile device, to at least one other network component; andsuspend the RRC connection with the mobile device.[0042] The at least one other network component may be a RAN network component, such as a RAN node, or CN network component such as MME. However, it is possible that the other network component could be another CN network component, such as a S-GW. e RRC connection data transmitted to the other network component is usable by the RAN node or another RAN node to re-establish the suspended RRC connection. [0045] The RRC connection data may comprise data representing one or more of:● the configuration of radio bearers in the RRC connection;● security parameters, either relating to the RRC connection or not specific to the RRC connection;● temporary cell identifiers;● MAC configuration;● Physical Layer configuration; and● Measurement and reporting configuration.[0046] The RRC connection data may be marked to indicate the suspension of the RRC connection. [0047] Preferably, the RAN node transmits the RRC connection data to the other network component and suspends the RRC connection, in response to a suspension criterion being met. [0048] The suspension criterion comprises at least one of:● the expiry of a timer at the RAN Node;● transmission of a message by the RAN node to the mobile device to instruct release of the established RRC connection;● receiving at the RAN node a suspension request message from the mobile device;● no user plane data having been received from or sent to the mobile device for a time period;● no user plane data being expected to be received from or sent to the mobile device for a period of time; and● a higher layer indication to a RRC layer[0049] The higher layer indication may be from an application layer or a non-access stratum (NAS) layer. [0050] Typically, the RRC connection data comprises an identification of the mobile device.

[0095] Preferably, one or more of the above aspects can be combined as desired. In addition, features of any aspect may be combined with another aspect where appropriate.
[0124] In the present disclosure, rather than a UE 101 that is in a connected mode 402 but which is temporarily inactive (i.e. due to no immediate data transfer being needed during an inactive time period of bursty or sporadic communications) transitioning to an idle mode 401 or to a connected mode DRX sub-state 402a, 402b, the UE 101 instead is configured to perform UE controlled mobility (UE autonomous cell selection/reselection) and DRX procedures as if it were in idle mode (the idle mode configuration is  a network component in either the radio access network (RAN) or the core network (CN), such as at one or more eNBs 102 and/or mobility management entity (MME) 103b and/or stored at the UE 101.
[0133] In some embodiments, should a need for user plane communications arise for a UE with a suspended RRC context, the RRC connection may only be used (by the network or UE as appropriate) following a precursory check as to whether the suspended RRC connection or associated suspended RRC context is currently valid. A valid suspended RRC context is one which may potentially be freed from suspension (i.e. 'reactivated' or re-established) without the need to release the RRC connection and establish a new one. Thus, if the RRC context is deemed 'valid', the UE 101 or eNB 102a may initiate reactivation or re-establishment procedures instead of procedures that establish a new RRC connection (and which would not utilise the stored RRC context data). A valid RRC context that has been freed from suspension is again ready for use such that user plane communications between the UE 101 and eNB 102a may be resumed without the need for extensive RRC release, establishment or setup procedures. The set of cells on which the RRC context is deemed 'valid' is termed a validity area. Within the validity area, the UE or network may initiate or attempt reactivation or re-establishment procedures for a previously-suspended RRC connection. [0134] The set of cells in which the UE deems the RRC context is valid may be the same as or different from the set of cells in which the network deems the RRC context to be valid. Thus the UE's validity area may be the same as or different from the networks validity area. If either the UE or the eNB attempts to reactivate or re-establish the suspended RRC context in a cell where the peer entity (eNB or UE) does not deem the RRC context to be valid, then the reactivation or re-establishment may not be successful and the a new RRC connection may be established. [0135] An "RRC-reactivation" or "re-establishment" message or procedure is required to reactivate a previously-suspended RRC connection and to allow user plane data to be transferred (using part or all of the previously-stored RRC connection configuration). This procedure may be carried out either within the cell in which the RRC connection was previously suspended (the 'suspension cell'), or within a new cell. Similarly, the procedure may be carried out in communication with an eNB to which the UE was connected when the RRC connection was previously suspended (the 'suspension eNB'), or in communication with a new eNB. [0136] In some cases, a suspended RRC connection may be reactivated (or re-established) without modification to the RRC context, its configuration or its parameters. In this case, the RRC connection may be reused in order to continue to handle the user plane communications. This scenario may be more likely if the reactivation or re-establishment procedure is carried out within the suspension cell, or within a cell controlled by the suspension eNB. This is particularly useful when handling bursty-type data traffic, and can conserve power and keep control plane traffic associated with RRC connection handling low. In other cases, one or more components of the stored RRC context may need to be updated during the reactivation or re-establishment procedure. This scenario may be more likely if the reactivation or re-establishment procedure is carried out within a cell other than the suspension cell, or within a cell that is not controlled by the suspension eNB. [0137] In yet further cases, it may not be possible or allowed to reactivate or re-establish a suspended RRC context. The criteria that govern whether a suspended RRC context may be reactivated or re-established may be preestablished within a standard or may be provided via a configuration step to the UE, an eNB or to another network entity. A decision may also be taken not to reactivate or re-establish a suspended RRC context if it is determined that many components of the stored RRC connection would require updating. In this case, normal RRC connection establishment procedures may be followed as in the case of a normal idle mode UE (i.e. RRC connection setup following either a random access or paging procedure). [0138] A simplified view of this RRC reactivation process is shown in the flow chart of Figure 7 . [0139] This may be contrasted to the normal RRC connection setup procedures from idle mode shown in Figure 6 , where no RRC suspension functionality is provided in the wireless communication network. By comparing the flow chart of Figure 7 with Figure 6 it can be seen that, in accordance with the present disclosure, subsequent to the suspension of an RRC connection, when a need for user plane data communication arises and it is determined that a suspended RRC connection or associated suspended RRC context is 'valid', the RRC connection can be successfully reactivated by an RRC connection reactivation or re-establishment process before the user plane data may be transferred. Optionally, various RRC connection / context validity criteria may first be checked in the UE 101 or the eNB 102a or in both before the RRC connection reactivation or re-establishment process is triggered. Also due to the fact that a valid S1 interface must also exist prior to communication of user plane data, nodes of the CN 103 (such as the MME 103b) may also be involved in checking the validity status of the suspended RRC connection when reactivation is required. Examples of validity criteria that may be employed as inputs to the decision process are listed below: a UE 101 in a temporarily-inactive connected mode (i.e. having a 'suspended' RRC connection) performs UE-controlled mobility (UE autonomous cell selection/reselection) and DRX procedures as if it were in idle mode, and during this time the RRC connection for this UE may be considered to be "suspended" (as opposed to released). However, the condition or state of the UE during this time may of course be viewed in different ways, for example:1. The UE 101 may be viewed as being in idle mode (as it performs UE-controlled mobility and idle mode DRX procedures) but with some or all of the configuration associated with its most recent RRC connection remaining stored to allow quick and efficient reactivation or re-establishment of the old RRC connection under certain circumstances.2. The UE 101 may be viewed as remaining in the RRC connected mode but being configured to perform UE-controlled mobility and DRX procedures similar to idle mode. All or most of the RRC connection information remains stored in the UE 101 while some parts of the RRC configuration may be released.3. The UE 101 may be viewed as remaining in the RRC connected mode but being placed in a new state or sub state or mode in which it performs UE-controlled mobility and DRX procedures similar to idle mode. All or most of the RRC connection information remains stored in the UE 101 while some parts of the RRC configuration may be released.

[0187] The steps of the sequence are:1. UE 101 is initially in RRC connected with user plane bearers established such that it is possible for user data be transferred between UE 101 and S-GW 103a and then on to the P-GW 103c (not shown in Figure 21 ) and beyond.2. Criteria triggering a suspension are met and eNB-1 102a decides to change the UE 101 to UE-controlled mobility and to suspend the RRC connection.3. eNB-1 102a sends a message to the UE 101 to instruct it to enter UE-controlled mobility and to suspend the RRC connection. For example this message may be called RRC Connection Suspend as shown in Figure 21 , or may be called RRC UE-controlled mobility command, or some other suitable name.4. eNB-1 102a and UE 101 suspend the RRC connection. The UE 101 performs UE-controlled mobility similar to that of idle mode.5. eNB-1 102a informs the CN 103 (MME 103b or S-GW 103a or both) about the RRC suspension. The message to inform the CN 103 may be called S1 user plane suspend. On reception of this by the CN 103, the S1 user plane bearers remain established but are suspended (user plane transmission ceases) and the S-GW 103a, on reception of downlink user plane data, will not immediately forward that data over the S1 user plane towards the eNB-1 102a and will instead buffer the data pending its delivery. The S1 user plane suspension may only affect the way that the S-GW 103a treats DL user data arriving in the S-GW 103a. Hence, in this case it may be considered as just a DL S1 user plane suspension.6. When the UE 101 has suspended the RRC connection and enters UE-controlled mobility, cell reselections may occur. As long as the UE 101 remains within a registered TA then these reselection do not trigger any signalling towards the network (i.e. the network is not made aware of the reselections). Steps 1-6 (excepting the cell reselections) are shown in Figure 21 in the upper rectangle having rounded ends.7. In the network-originating case for data transfer the arrival of user data in at the UE 101 directly triggers the UE 101 to attempts the RRC Connection Reactivation.8. The remainder of the steps in Figure 21 represent the sequence of events when the UE 101 attempts the RRC Connection Reactivation on a cell where the associated eNB-1 102a does have the UE's suspended RRC Connection (i.e. the eNB does have the stored UE context information). This cell may be the cell the UE 101 was on when the RRC connection was suspended or it may be another cell controlled by the same eNB-1 102a or it may be a cell controlled by another eNB but which is in possession of (or able to retrieve) the necessary RRC context data for the UE. The UE 101 sends the RRC Connection Reactivation Request to the eNB-1 102a.9. Due to the fact that in this case the eNB-1 102a does have the UE's suspended RRC Connection, the eNB-1 102a responds with an RRC Connection Reactivation. This message may contain some new or updated parameter values if the eNB-1 102a wishes to change any part of the configuration that was previously suspended, or it may be a very simple 'continue' message (e.g. without any parameter or configuration updates).10. The UE 101 responds with an RRC Connection Reactivation Complete. This is an optional step, only needed if the eNB-1 102a requires extra assurance that the RRC Connection Reactivation has been successful. In the UE-originated case, uplink user data from the UE may start to be transmitted as soon as the RRC Connection Reactivation has been received.11. The eNB-1 102a informs the CN 103 (MME 103b or SGW 103a or both) that the S1 user plane can continue. This may be an explicit message as shown in Figure 21 . Alternatively, in the UE-originated case, and in the case that only the DL of the S1 was originally suspended, uplink user data from the UE 101 sent from eNB-1 102a to S-GW 103a may be considered as an implicit 'continue' command by SGW 103a.12. On reception of the indication to continue the S1 user plane, the S-GW 103a will stop buffering the downlink user plane data and will forward it over the reactivated S1 user plane to the eNB-1 102a for transmission to the UE 101.

[0234] Figure 30 is a message sequence chart showing an over view of the above steps for RRC Connection Suspension followed by RRC Connection Re-establishment between a UE 101 and a EUTRAN 102.1. Initially the UE 101 has an active (non-suspended) RRC connection with EUTRAN 102.2. A trigger is generated at either the UE 101 or the EUTRAN 102 indicating that it would be preferable to suspend the RRC connection. This trigger may be generated by a suspension criterion or criteria being met at the UE or the EUTRAN, as discussed in the above examples.3a. If the trigger is generated at the UE, the UE sends a connection suspend request message. In this example, the UE uses a new message (e.g. an RRC Connection Suspend Request message) to the EUTRAN. Other new or existing 3GPP messages could also be used for this purpose. If the trigger is generated at the EUTRAN the connection suspend request message is not sent by the EU and this step is omitted.3b. On receipt of the RRC Connection Suspend Request message by the EUTRAN or the if the trigger is generated at the EUTRAN, the EUTRAN sends a connection suspend command message to the UE. In this example, the EUTRAN uses a new message (e.g .a RRC Connection Suspend command message) to the UE. In another example, the EUTRAN could use a a modified form of an RRC Connection Reconfiguration message or a modified form of an RRC Release message as a connection suspend command message. In these cases the modified RRC Connection Reconfiguration message or modified RRC Release message would be modified so that the effect at the UE would be for the RRC connection to be suspended rather than reconfigured or released. This modification could for example include a new information element (IE) to indicate that the purpose is to suspend the RRC connection. For example, this new IE may be labelled 'Suspend RRC Connection', 'Suspend Command', 'Suspension Command', 'Suspend Indicator', 'Suspension Indicator' or something different. The new IE may be optionally present in the message and the presence of the IE in the message may cause the UE to suspend the RRC connection. Alternatively the new IE may be a Boolean value and the setting of the IE to TRUE may cause the UE to suspend the RRC connection. Other new or existing 3GPP messages could also be used for this purpose.3c. Optionally, the UE may then send a RRC(L3) acknowledgement or a MAC(L2) acknowledgement to the EUTRAN4. The RRC connection is then suspended with at least the security context being stored at the UE and/or the EUTRAN.5. After the RRC connection has been suspended, paging reception and mobility procedures at the UE are similar to the procedures adopted by the UE when the UE is in idle mode (the UE monitors downlink signals for paging messages and performs UE-based mobility procedures (e.g cell reselection)).6. To re-establish a suspended RRC connection a trigger to resume from suspend is generated at the UE or the EUTRAN. Typically, the trigger is generated at the UE and may be one of (i) reception of a paging message from the EUTRAN for network-originating downlink data for the UE; (ii) the generation at the UE of new mobile-originated uplink data; or (iii) following the UE's reselection to another cell. the UE sends a connection re-establishment request message. In this example, the UE sends a RRC Connection Reestablishment Request message with a RRC Suspended Indication to the EUTRAN. The RRC Suspended Indication may be contained within a reestablishment cause field of the RRC Connection Reestablishment Request message.8. The EUTRAN then responds with a connection re-establishment command message. In this example, the EUTRAN sends a RRC Connection Reestablishment command message to the UE.9. When the RRC connection has been re-established, the UE sends a connection re-establishment complete message to confirm the RRC connection has been re-established. If a RRC Connection Reestablishment command message is used as the connection re-establishment command message, the UE sends a RRC Connection Reestablishment Complete message to the EUTRAN. Optionally (and possibly as an alternative to using a RRC Connection Reestablishment command message shown in step 8 above), the EUTRAN may also respond with a RRC Connection Reconfiguration message. In a scenario where, the EUTRAN would use the RRC Connection Reconfiguration message instead of a RRC Connection Reestablishment command message as the connection reestablishment command message. In that example, the EUTRAN could use a modified form of the RRC Connection Reconfiguration so that the effect at the UE would be for the RRC connection to be re-established. This modification could for example include a new information element (IE) to indicate that the purpose is to re-establish the RRC connection. For example, this new IE may be labelled 'Suspended RRC Connection', 'Suspend Indicator', 'Suspension Indicator' or something different. The new IE may be optionally present in the message and the presence of the IE in the message may cause the UE to re-establish the RRC connection. Alternatively the new IE may be a Boolean value and the setting of the IE to TRUE may cause the UE to suspend the RRC connection. Other new or existing 3GPP messages could also be used for this purpose.11. If a RRC Connection Reconfiguration message is received at the UE, the UE then responds to that message with a RRC Connection Reconfiguration Complete message. The UE would use the RRC Connection Reconfiguration Complete message as a connection reestablishment complete message. Other new or existing 3GGPP messages could also be used for this purpose.12. At this point, the RRC connection is fully re-established and user plane data communication with the UE may be initiated or resumed.[0235] The example scenarios 14 to 16 below and the respective Figures 31 to 33 give more detailed examples of specific scenarios within the general scenario discussed above in scenario 13 and shown in Figure 30 . EXAMPLE SCENARIO 14 re-establishment of a UE 101 from suspend on an eNB 102a that has the RRC connection information or context for the UE 101. The eNB 102a may be the eNB that suspended the RRC connection or it could be a different eNB.1. When a trigger is generated at the UE 101 for re-establishment of a suspended RRC connection, the UE sends a RRC Connection Reestablishment Request message to the eNB 102a. The Reestablishment Request message may contain a reestablishment cause field allowing the UE 101 to indicate to eNB 102a that the reason for the reestablishment is to reactivate a previously-suspended RRC connection.2. When the eNB 102a receives the request message, the eNB 102a retrieves the stored RRC connection information for UE 101 and sends a RRC Connection Reestablishment command message to the UE 101.3. The UE performs re-establishment of the suspended RRC connection and sends a RRC Connection Reestablishment Complete message to the eNB.4. The eNB then sends a RRC Connection Reconfiguration message to the UE.5. The UE completes the RRC connection reconfiguration and sends an RRC Connection Reconfiguration Complete message to the eNB to complete the re-establishment of the RRC connection.


Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to modify the wireless network teachings of the prior art of record by integrating the wireless network teachings of Rayavarapu to realize the instant limitations. One or more of the underpinning rational(s), as discussed in KSR international Co, v, Teleflex inc,s etai,s 550 U,S. 398 (2007) U.S.P.Q.2d 1385, also see MPEP § 2141 {IN), are used to support this conclusion of obviousness. Accordingly, As in Rayavarapu, it is within the capabilities of one of ordinary skill in the art to allow for a suspended EU to resume connection with a stored context to the eNB that suspended the connection or another eNB, in a system similar to that of the prior art of record, in order to realize the expected benefit of decreasing the signaling commands necessary to establish a connection and to increase the ease at which a EU can move between eNBs.

Per claim 2, the prior art of record further suggests determining a first key for encrypting data (reads on store the ResumeId, authentication token and RRC connection data which may comprise security parameters relating to the RRC connection, see Rayavarapu para 0020 and 0021 and 3GPP Section 6.5.1.2 and 6.5.1.3) to be sent on resumption of the connected state using the information in the first signal (The Examiner construes this limitation to be at least implicitly taught by the prior art of record because the use of the RRC Connection Suspend command instructs the terminal device to utilize the previous RRC Access Stratum Security Context to determine the first key Kenb stored by the terminal device and previously used by both the terminal device and the eNB, see 3GPP Section 6.5.1.2 and Rayavarapu para 0012 – 0013, 0020 – 0021, 0045, 0095, 0133, 0135, 0136 and 0234).
Per claim 3, the prior art of record further suggests sending a second signal (reads on the RRC Connection Resume Request, see 3gPP Figure 6.5.1.3-1 and Section 6.5.1.3 and Rayavarapu para 0236) to one of the first radio access node and another radio access node (reads on the eNB that suspended the RRC connection or it could be a different eNB, see Rayavarapu para 0236 and 3gPP Figure 6.5.1.3-1 and Section 6.5.1.3) in the communication network to request the resumption of the connected state (see Rayavarapu para 0236 and 3gPP Figure 6.5.1.3-1 and Section 6.5.1.3).
Per claim 4, the prior art of record further suggests wherein the second signal further comprises (reads on the RRC Connection Resume Request, see 3gPP Figure 6.5.1.3-1 and Section 6.5.1.3 and Rayavarapu para 0236)  data to be sent from the terminal device to the communication network (reads on uplink user data from the UE sent from eNB to S—GW, see Rayavarapu para 0187), wherein the data is encrypted 
Per claim 5, the prior art of record further suggests wherein the terminal device encrypts the data using the first key according to a security algorithm configuration previously used with the first radio access node (reads on the user plane data is encrypted using the stored security context, see 3GPP Section 6.5.1.3 Bullet #3).
Claim 6 the terminal device (reads on the combination of a mobile device/UE, see Rayavarapu para 0018, 0108 and 0133 – 0140 and 0234 – 0236 and a UE, see 3GPP Figure 6.5.1.2-1 and Section 6.5.1.2) is analyzed with respect to claim 1. 
Claim 7 is analyzed with respect to claim 2.
Claim 8 is analyzed with respect to claim 3.
Claim 9 is analyzed with respect to claim 4.
Claim 10 is analyzed with respect to claim 5.
Claim 11 is analyzed with respect to claim 1. The prior art of record further suggests a first radio access node  (reads on one of the EUTRAN/RAN/eNB node, see Rayavarapu para 0040 – 0041, 0124 and 0234 and the eNB to which the UE was connected when the RRC connection was previously suspended or in communication with a new eNB, see Rayavarapu para 0124 and 0135) for use in a communication network (reads on the network that includes the UE and EUTRAN/RAN/eNB, see Rayavarapu para 0040 – 0041, 0124, 0135 and 0234), the first radio access node being 
Claim 12 is analyzed with respect to claim 8.
Claim 13 is analyzed with respect to claim 9.



Conclusion
The prior art of record still reads on Applicant’s unamended claim language.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian Shaw whose telephone number is (571)270-5191.  The examiner can normally be reached on Mon-Thurs from 6:00 AM-3:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's Supervisor, Jorge Ortiz Criado can be reached on (571) 272-7624.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



                                                                                                                                                                                            
/BRIAN F SHAW/Primary Examiner, Art Unit 2496